      Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 1 of 13 PAGEID #: 1




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

JESSICA NAGEL                                  :    CASE NO:
c/o Minnillo Law Group Co., LPA
2712 Observatory Avenue                        :
Cincinnati, Ohio 45208                              Judge:
                                               :
               Plaintiff,
                                               :
        vs.
                                               :
MAKETEWAH COUNTRY CLUB                              COMPLAINT
COMPANY                                        :
c/o David Bolek                                     (With Jury Demand)
6200 South Gilmore Road                        :
Fairfield, OH 45014
                                               :
and
                                               :
JOHN G. EARLS, Individually,
10503 Morningside Trace                        :
Cincinnati, Ohio 45241
                                               :
               Defendants.


        Plaintiff Jessica Nagel, by and through her undersigned counsel, hereby files her

Complaint against defendants Maketewah Country Club Company (“Maketewah”) and John G.

Earls, individually.

                               PRELIMINARY STATEMENT

        1.     This is an action pursuant to Title VII of the Civil Rights Act of 1964 42 U.S.C.

§ 2000e-2(a)(1) and Ohio Revised Code Chapter 4112, for defendant Maketewah’s wrongful

termination of plaintiff based on sex, sexual harassment and retaliation. Plaintiff also seeks

redress for defendant John Earl’s defamatory statements. Plaintiff seeks compensatory damages,

recovery for economic losses, punitive damages, declaratory and injunctive relief and reasonable
       Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 2 of 13 PAGEID #: 2




attorney fees and costs in this matter.

                             I.      JURISDICTION AND VENUE

         2.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Counts I, II and III arise under the laws of the United States, Title VII of the Civil Rights Act of

1964 42 U.S.C. § 2000e et seq.

         3.    This Court has supplemental jurisdiction over the remaining state law claims

pursuant to 28 U.S.C. § 1367, because plaintiff’s state law claims are so related to her federal

claims over which the Court has jurisdiction that they form part of the same case or controversy.

         4.    Venue is proper in this judicial district under 42 U.S.C. § 2000e-5(f)(3) and 28

U.S.C. § 1391(b) because the acts complained of all occurred within this judicial district.

                 II.     PROCEDURAL HISTORY AND REQUIREMENTS

         5.    On December 30, 2020, plaintiff filed a timely charge of discrimination with the

Equal Employment Opportunity Commission (“EEOC”) under its work sharing agreement with

the Ohio Civil Rights Commission. See Exhibit A, attached.

         6.    On May 7, 2021, the EEOC issued a Notice of Right to Sue as to plaintiff’s EEOC

charge. See Exhibit B, attached.

         7.    This Complaint is being filed within 90 days of receipt of the Notice of Right to

Sue.

                                          III.   PARTIES

         8.    Plaintiff Jessica Nagel is an adult female citizen of the United States and resides

in the Commonwealth of Kentucky.

         9.    Defendant Maketewah Country Club Company is a non-profit Ohio corporation

doing business in Cincinnati, Ohio, in Hamilton County, Ohio.




                                                 2
    Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 3 of 13 PAGEID #: 3




       10.     Defendant John G. Earls is an adult male citizen of the United States and upon

information and belief resides in Cincinnati, Ohio, in Hamilton County, Ohio. At all relevant

times, Mr. Earls was President of Maketewah’s Board of Directors.

                               IV.    STATEMENT OF FACTS

       11.     Plaintiff was hired by defendant Maketewah in March 2018.

       12.     During plaintiff’s employment with Maketewah, she was the membership and

marketing director, with the primary responsibility of attracting and retaining new members.

       13.     At all relevant times, plaintiff met or exceeded Maketewah’s legitimate

performance expectations and received raises. Plaintiff’s contribution was so significant that

Maketewah had a membership wait list for the first time since 1995.

       14.     During her employment with Maketewah, plaintiff was one of only two female

department directors.

       15.     Maketewah treated plaintiff less favorably than similarly situated male

department directors.

       16.     As part of her on boarding and hiring, plaintiff was never offered the opportunity

to eat in Maketewah’s dining room. Male department directors were offered the opportunity and

took advantage of that term and condition of employment. Plaintiff was required to eat her

meals in the kitchen.

       17.     While Maketewah paid for the entire health insurance premiums of similarly

situated male department heads, or reimbursed them for the cost of the premiums each month,

plaintiff was not offered that benefit but was required to pay at least 50% of her health insurance

premium.

       18.     Maketewah paid plaintiff less than similarly situated male department directors,




                                                3
     Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 4 of 13 PAGEID #: 4




despite the fact that plaintiff’s department had the highest net positive revenue.

       19.     Maketewah gave similarly situated male department directors their own offices,

while it assigned plaintiff to work in the reception area.

       20.     In or about March 2020, plaintiff asked General Manager Mark Bechtel how to

make a formal workplace complaint to Maketewah’s Human Resources Department about Dave

Bahr, the Head Golf Professional, for slandering her to a coworker. Mr. Bechtel told plaintiff

that there was no formal complaint form or a Human Resources Department. When plaintiff

voiced her concern that she would not be protected from Mr. Bahr unless she could file a

complaint, Mr. Bechtel shrugged his shoulders.

       21.     In the months after plaintiff attempted to file a complaint against Mr. Bahr,

plaintiff’s work in membership development was repeatedly undermined by Mr. Bahr. When

Mr. Bahr disagreed with a membership initiative plaintiff was attempting to get approved by the

Board of Directors, he undermined plaintiff’s efforts by emailing, calling, or talking to Board

Members in order to get the proposals voted down.

       22.     Upon information and belief, similarly situated male department heads were

neither undermined in their jobs nor targeted by Mr. Bahr.

       23.     In the months after plaintiff attempted to file a complaint against Mr. Bahr,

plaintiff repeatedly asked Mr. Bechtel to intervene. Mr. Bechtel repeatedly told plaintiff that if

he tried to manage Mr. Bahr or the Golf Course Superintendent, he would be fired. Mr. Bechtel

stated that he wished he could intervene, but that he had uprooted his wife and children to move

for his job and couldn’t risk losing his job.

       24.     During plaintiff’s employment with Maketewah, she experienced ongoing sexual

harassment by Maketewah’s Controller, Gary Frederick, a friend of Past Board President /




                                                  4
    Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 5 of 13 PAGEID #: 5




current Board Member.

       25.     For example, Mr. Frederick regularly made objectively inappropriate comments

about plaintiff’s appearance, style of dress and choice of makeup.

       26.     Additionally, Mr. Frederick frequently invited male employees into his office to

look out the window at members of the Xavier University Women’s Golf Team and made

comments regarding their appearance in a certain skirt or a particular physical trait he found

appealing. Plaintiff found this behavior objectively offensive and opposed such behavior.

       27.     In or about March 20, 2020, plaintiff reported Mr. Frederick’s sexual harassment

to Mr. Bechtel and sought to file a complaint. Mr. Bechtel brushed her off and branded her a

troublemaker, stating “oh, so now you are going after Gary.” Mr. Bechtel never addressed

plaintiff’s sexual harassment complaints nor remedied the situation.

       28.     On or about July 29, 2020, Maketewah unlawfully terminated plaintiff.

       29.     Plaintiff was terminated because of her sex, female, and in retaliation for her

protected activity, including but not limited to, complaints against Mr. Bahr and Mr. Frederick

and opposing certain unlawful conduct.

       30.     On or about August 3 and 4, 2020, defendant John Earls, President of

Maketewah’s Board of Directors, sent an email to Maketewah’s approximately 800 members,

entitled “LETTER FROM THE PRESIDENT.” A copy of the email is attached as Exhibit C.

       31.     Mr. Earls wrote in his email that plaintiff had “absconded with your email

addresses improperly.” This statement is false.

       32.     Mr. Earls’ email further stated that plaintiff “used those emails to disregard proper

termination protocols and contact you all directly to solicit a zoom call.” This statement is false.

       33.     Plaintiff has suffered direct financial losses resulting from Mr. Earls’ false




                                                  5
     Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 6 of 13 PAGEID #: 6




statements which impaired plaintiff’s reputation, including but not limited to loss of potential

replacement employment.

       34.       Prior to Mr. Earls’ false and defamatory letter, plaintiff had been in contact with a

local CEO about potential job opportunities. Following Mr. Earls’ letter, the CEO terminated

communication with plaintiff.

       35.       Upon information and belief, Mr. Earls’ false letter was the proximate cause for

the CEO terminating communication with plaintiff.

       36.       Plaintiff also had positive working relationships with the greater country club

community, the economic sector in which she has earned a living for decades. Mr. Earls’ false

statements caused specific harm in these tight knit circles, harming plaintiff’s future employment

opportunities.

       37.       Mr. Earls’ false and defamatory statements impaired plaintiff’s otherwise stellar

reputation.

       38.       Mr. Earls’ false and defamatory statements caused a loss of employment

opportunities having economic and pecuniary value.

       39.       Mr. Earls’ false and defamatory statements cased actual economic and pecuniary

harm to plaintiff.

                                V.      STATEMENT OF CLAIMS

                                              COUNT I
                     Sex Discrimination – Title VII, 42 U.S.C. § 2000e et seq.
                                   (Defendant Maketewah)

       40.       Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

       41.       Plaintiff’s sex is female.



                                                   6
     Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 7 of 13 PAGEID #: 7




          42.   Plaintiff was fully qualified and met her employer’s legitimate expectations for

her position at all relevant times.

          43.   Maketewah’s acts in discriminating against plaintiff based on her sex include, but

are not limited to, treating her differently than similarly situated male department directors as to

the terms and conditions of her employment, and terminating her because of her sex.

          44.   Maketewah’s actions were willful, wanton, malicious, and/or in reckless disregard

of plaintiff’s rights.

          45.   Maketewah has caused plaintiff embarrassment and emotional distress.

          46.   As a direct and proximate result of Maketewah’s unlawful discriminatory

conduct, plaintiff has been injured and is entitled to judgment against Maketewah under 42

U.S.C. § 2000e et seq. for all damages caused by its conduct.

                                            COUNT II
                     Sexual Harassment – Title VII, 42 U.S.C. § 2000e et seq.
                                   (Defendant Maketewah)

          47.   Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

          48.   Plaintiff was subjected to unwelcome communication and conduct based on her

sex, including but not limited to objectively inappropriate comments made by Controller Gary

Frederick about her appearance, style of dress and choice of makeup, and Mr. Frederick’s

frequent practice of inviting male employees to his office to watch the Xavier University

Women’s Golf Team and making comments about their appearance.

          49.   Plaintiff complained to Maketewah’s General Manager about the sexual

harassment perpetrated by Maketewah’s Controller. Maketewah failed to take any corrective

action.



                                                 7
     Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 8 of 13 PAGEID #: 8




        50.     Maketewah’s conduct and communication was intended to or did substantially

interfere with plaintiff’s employment or     created an intimidating, hostile or offensive work

environment in violation of 42 U.S.C. § 2000e et seq.

        51.     Maketewah’s actions were willful, wanton, malicious, and/or in reckless disregard

of plaintiff’s rights.

        52.     Maketewah has caused plaintiff embarrassment and emotional distress.

        53.     As a direct and proximate result of Maketewah’s unlawful discriminatory

conduct, plaintiff has been injured and is entitled to judgment against Maketewah under 42

U.S.C. § 2000e et seq. for all damages caused by its conduct.

                                           COUNT III
                         Retaliation – Title VII, 42 U.S.C. § 2000e et seq.
                                     (Defendant Maketewah)

        54.     Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

        55.     Plaintiff was fully qualified, and met her employer’s legitimate expectations, for

her position at all relevant times.

        56.     Plaintiff complained to Maketewah’s General Manager about the sexual

harassment perpetrated by Maketewah’s Controller.

        57.     Maketewah terminated plaintiff after she complained about the sexual harassment.

        58.     Maketewah’s actions were willful, wanton, malicious, and/or in reckless disregard

of plaintiff’s rights.

        59.     Maketewah has caused plaintiff embarrassment and emotional distress.

        60.     As a direct and proximate result of Maketewah’s unlawful discriminatory

conduct, plaintiff has been injured and is entitled to judgment against Maketewah under 42



                                                 8
     Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 9 of 13 PAGEID #: 9




U.S.C. § 2000e et seq. for all damages caused by its conduct.

                                             COUNT IV
                         Sex Discrimination – Ohio Revised Code Chapter 4112
                                       (Defendant Maketewah)

        61.     Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

        62.     Plaintiff’s sex is female.

        63.     Plaintiff was fully qualified and met her employer’s legitimate expectations for

her position at all relevant times.

        64.     Maketewah’s acts in discriminating against plaintiff based on her sex include, but

are not limited to, treating her differently than similarly situated male department directors as to

the terms and conditions of her employment, and terminating her because of her sex.

        65.     Maketewah’s actions were willful, wanton, malicious, and/or in reckless disregard

of plaintiff’s rights.

        66.     Maketewah has caused plaintiff embarrassment and emotional distress.

        67.     As a direct and proximate result of Maketewah’s unlawful discriminatory

conduct, plaintiff has been injured and is entitled to judgment against Maketewah under R.C.

4112 for all damages caused by its conduct.

                                             COUNT V
                     Sexual Harassment – Ohio Revised Code Chapter 4112
                                   (Defendant Maketewah)

        68.     Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

        69.     Plaintiff was subjected to unwelcome communication and conduct based on her

sex, including but not limited to objectively inappropriate comments made by Controller Gary



                                                  9
   Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 10 of 13 PAGEID #: 10




Frederick about her appearance, style of dress and choice of makeup, and Mr. Frederick’s

frequent practice of inviting male employees to his office to watch the Xavier University

Women’s Golf Team and making comments about their appearance.

          70.   Plaintiff complained to Maketewah’s General Manager about the sexual

harassment perpetrated by Maketewah’s Controller. Maketewah failed to take any corrective

action.

          71.   Maketewah’s conduct and communication was intended to or did substantially

interfere with plaintiff’s employment or created an intimidating, hostile or offensive work

environment in violation of R.C. 4112.

          72.   Maketewah’s actions were willful, wanton, malicious, and/or in reckless disregard

of plaintiff’s rights.

          73.   Maketewah has caused plaintiff embarrassment and emotional distress.

          74.   As a direct and proximate result of Maketewah’s unlawful discriminatory

conduct, plaintiff has been injured and is entitled to judgment against Maketewah under R.C.

4112 for all damages caused by its conduct.

                                           COUNT VI
                         Retaliation – Ohio Revised Code Chapter 4112
                                    (Defendant Maketewah)

          75.   Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

          76.   Plaintiff was fully qualified, and met her employer’s legitimate expectations, for

her position at all relevant times.

          77.   Plaintiff complained to Maketewah’s General Manager about the sexual

harassment perpetrated by Maketewah’s Controller.



                                                10
      Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 11 of 13 PAGEID #: 11




         78.    Maketewah terminated plaintiff after she complained about the sexual harassment.

         79.    Maketewah’s actions were willful, wanton, malicious, and/or in reckless disregard

of Plaintiff’s rights.

         80.    Maketewah has caused plaintiff embarrassment and emotional distress.

         81.    As a direct and proximate result of Maketewah’s unlawful discriminatory

conduct, plaintiff has been injured and is entitled to judgment against Maketewah under R.C.

4112 for all damages caused by its conduct.

                                           COUNT VII
                                      Defamation Per Quod
                                       (Defendant Earls)

         82.    Plaintiff incorporates by reference all of the above paragraphs as though fully

restated herein.

         83.    Earls’ email statement to Maketewah’s Members that plaintiff “absconded with

your email addresses improperly” was false.

         84.    Earls’ email statement to Maketewah’s members that plaintiff “used those emails

to disregard proper termination protocols and contact you all directly to solicit a zoom call” was

false.

         85.    Earls published his emails statements to third parties and had no privilege to do

so.

         86.    Earls failed to act reasonably in attempting to discover the truth or falsity of the

statements he made in his emails.

         87.    Earls’ false statements proximately caused special harm to plaintiff, including but

not limited to loss of employment and professional opportunities having economic or pecuniary

value.



                                                 11
   Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 12 of 13 PAGEID #: 12




        88.    Earls’ false statements also proximately caused special harm to plaintiff,

including the loss of consulting and business opportunities to plaintiff in her given trade; which

represent a harm having economic or pecuniary value.

                                    PRAYER FOR RELIEF

        WHEREFORE, plaintiff demands judgment against defendants as follows:

        A.     Enjoining defendants from further unlawful conduct as described in this

Complaint;

        B.     Reinstating plaintiff to her employment;

        C.     Awarding plaintiff all back pay, front pay, and benefits;

        D.     Awarding plaintiff compensatory damages;

        E.     Awarding plaintiff punitive damages;

        F.     Awarding plaintiff pre-judgment interest;

        G.     Awarding plaintiff reasonable attorneys’ fees; and

        H.     Awarding plaintiff all other legal and equitable relief to which she may be

entitled.

                                             Respectfully submitted,

                                             /s/ Robb S. Stokar
                                             Robb S. Stokar (0091330)
                                             Minnillo Law Group Co., LPA
                                             2712 Observatory Avenue
                                             Cincinnati, OH 45208
                                             Tel: (513) 723-1600
                                             Fax: (513) 723-1620
                                             rss@mlg-lpa.com
                                             Trial counsel for plaintiff Jessica Nagel




                                                12
   Case: 1:21-cv-00416-MRB Doc #: 1 Filed: 06/18/21 Page: 13 of 13 PAGEID #: 13




                                          Jury Demand

        Plaintiff hereby demands that all issues of fact in the foregoing Complaint be tried to a

jury.

                                              /s/ Robb S. Stokar
                                              Robb S. Stokar (0091330)




                                                 13
